ITEMID: 001-97399
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF UDOVIK v. UKRAINE
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Isabelle Berro-Lefèvre;Mirjana Lazarova Trajkovska;Mykhaylo Buromenskiy;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1944 and lives in Vinnytsya.
5. On 1 June 2000 the applicant’s son was beaten to death. On 8 June 2000 the prosecutors instituted criminal proceedings against M., D., Z. and C. (“the defendants”) on suspicion of having murdered the applicant’s son. On 29 December 2000 the prosecutors issued a bill of indictment and referred the criminal case to courts.
6. According to the applicant, on 11 December 2000, in the framework of the criminal proceedings, she introduced a civil claim against the defendants for compensation and on 21 February 2003 she amended her claim by increasing the claimed compensation. Despite the Court’s request, the applicant has failed to provide a copy of her claim. In their observations, the Government submitted a copy of the applicant’s civil claim dated 21 February 2003.
7. Following the Supreme Court’s two remittals of the case for fresh consideration, on 19 June 2009 the Staromiskyy District Court of Vinnytsya found M. guilty of intentional infliction of grievous bodily injuries on the applicant’s son that led to the latter’s death and sentenced him to ten years’ imprisonment. It further found C., Z. and D. guilty of hooliganism, sentenced them to various terms of restriction of liberty and discharged them because the limitation period had expired. The court also allowed the applicant’s civil claim and ordered M. and C. to pay her certain amounts in compensation for pecuniary and non-pecuniary damage.
8. On 20 August 2009 the Vinnytsya Regional Court of Appeal upheld the above judgment. There is no information in the case file whether the case was further considered on cassation.
9. In the course of the proceedings, two forensic expert examinations were carried out, the hearings were 25 times adjourned due to the defendants’ lawyers’ and once due to the witnesses’ failure to attend them. The hearings were also four times adjourned due to the applicant’s and the defendants’ lawyers’ failure to attend them (which delayed the proceedings to two months approximately).
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
